Title: To James Madison from John Beckley, 17 October 1792
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia, 17th. October 1792.
Your favor of the 3d: instant, and a preceeding one of 25th: Septr. came duly to hand. I should have written yo. immediately on my return from N. York, had not several circumstances occurred to prevent it, particularly the delay of a Meeting which was had last evening between Melancton Smith, on the part of the republican interest of NY. (specially deputed) and the principal movers of the same interest here, to conclude finally & definitively as to the choice of a V. P.—the result of which was, unanimously, to exert every endeavor for Mr: Clinton, & to drop all thoughts of Mr: Burr. Mr: S—— pledged himself for those he represented, & has desired me to communicate to Colo. Monroe & yourself, this determination, with an assurance that not only the freinds of Clinton, including Mr: Burr, will instantly pursue every proper means to accomplish the object, as far as depends on the vote of N York, but moreover that he is positively certain of their obtaining the entire votes of Vermont & Rh: Island, for the latter of which States, Massachusetts, & Connecticut, he will immediately set out himself, and doubts not of making a considerable division in Connect: & also, of two or three votes in Massa. He wishes extremely that the most influential & proper characters in the Virga: Assembly could be timely apprised of the thing, and invited to act in concert, and he earnestly desires that Col: Monroe would write to Mr: Henry & endeavor to influence him to interest his friends in No. Carolina. Mr: Butler will write to So. Carolina by a vessel that sails to day, and letters are also sent by her to Georgia. A conjectural estimate of the votes, was made as follows N. Hamp: 4 for Adams—2 for Clinton—Massa. 16. Adams—Connect: 7 A. 2 C.—Vermont 4 C. R: Island 4. C. Jersey 4 A. 2 C. pennsylva. divided—N. York 8. A. 4. C. Kentuckey 4 for C. Delaware 2 A. 1. C. Maryland 6 A. 4. C. Virginia 2 A. 19. C. No. Carolina 3 A. 9 C. So. Carolina 3. A. 5. C. Georgia 1. A. 3 C.—total (allowing pennsa: to be divided, say 5 to A. 5 to C. & 5 scattered) for Adams 56. for Clinton 63. In addition to this prospect Mr. S. says that they are very sanguine in the hope of getting every vote from N. Y. for Clinton, as the Legislature appoint Electors, & the Jayite party from a fear of a Majority against them, have publicly declared their waver of all farther dispute as to Governor—this circumstance would allow for a much greater defection Southward than was calculated upon, and, upon the whole, serves to shew that there is at least great probability of Success. A nomination of Electors by the republican party here, accompanied with circular letters will be dispatched this day, by Expresses, to every part of the State. The gloomy prospect of success to the republican ticket for represents. of this State, operates as an additional stimulous to exertion in the present instance, and I am sure that Colo. Monroe & yourself will pardon a Wish, resulting from a pure desire to the success of the measure, without regard to the Man, that if, on receipt of this letter your arrangements to leave fredericksg. are not definitively taken, yo. would devote one day to the object of urging our principal republicans, into a general concert throughout the State—present appearances are that Bingham only, will be excluded from the Conferee ticket—& Serjeant, Montgomery, or Gregg elected in his stead. Maryland elections too are not very favorable, & I fear nothing will be done eastwardly, altho’ there is some expectation that Boudinot will fail in Jersey. Connect. has reelected W—N Hamp: has done better.
Mr: H—— is still busy, to divert public attention, prevent a particular impeachment of his own measures, and further his Electioneering views; another insidious publication of Catulus appears to day. His efforts direct & indirect are unceasing & extrordinary—perhaps his inflexible pursuit of the object, has betrayed him into means, which may eventually betray him and sufficiently expose the positive & corrupt interference of the T——y departmt. I think I have a clue to something far beyond mere suspicion on this ground, which prudence forbids a present disclosure of. The republican party here have, however, obtained one important victory, in the exclusion of Lewis, from the State legislature, and the election of Swanwick—the object of electing Lewis, was to procure them a proper Senator to supply the existing vacancy in Senate from this State; so extremely attentive is Mr: H—— to this important point, & so cruelly mortified at the disappointment of his hopes, as to have explicitly declared “that the interests of the General Government, received a greater shock, than it would do by the total failure of the Conferee ticket.” A jealous eye is cast toward Virginia in her impending choice of a Senator and the most marked anxiety for the reelection of R: H. L.—perhaps an attentive observer on the spot, might mark the secret workings of Mr: H. even in the Virga. Legislature, thro’ the agency of one or more of those closetted friends of his, of whom I wrote yo. during the summer—it would be wise to be watchful; there is no inferior degree of sagacity in the combinations of this extrordinary Man, with a comprehensive Eye, a subtle and contriving mind, and a Soul devoted to his object, all his measures are promptly and aptly designed, and like the links of a chain, dependent on each other, acquire additional strength by their union & concert. In a conversation at the Levee yesterday, I discovered that another & not a small source of uneasiness is, the apprehension of a Virginia Convention to revise their Government; whether this results from the guilty fear of an inquisition by that body on certain fœderal measures, or the idea of its reform being generally hostile to their opinions of what are the interests of the General Government, I know not, but the questions to me & the persons they came from, manifestly betrayed great anxiety on the subject.
Are your districts marked? Is the time of Election decided? Will Electors be by choice of the people or Legislature?; the latter would now be desirable. Will a Convention be called, or is the progress of public opinion yet too tardy for the measure? These, or any other topic, on which, before yo. leave fredericksburg, you could drop me a line, would be acceptable. With my respects to Colo. Monroe & his lady, I remain, Dr Sir, Yr: obedt. hble Servt.
John Beckley.
Nothing particular occurred at N. York, worth mentioning, except Colo. Burrs assurances to me that he would cheerfully support the measure of removing Mr: A— & lend every aid in his power to Cs. election—but perhaps he has written yo. to this point?
